MEMO. ENDORSED

BS8e PSE UCATNGR Bocument 24 ElSs OF/85/50 BASE TH

boc ee

 

 

PARKER AND CARMODY, LLP ik | ELECTRON LLY ri
ATTORNEYS AT LAW noc#
850 THIRD AVENUE a —__--——— 2520.
14™ FLOOR ' DATE FIL ED: oe Ti
NEW YORK, N.Y. 10022 L_. = a
DANIEL S. PARKER TELEPHONE: (212) 239-9777
MICHAEL CARMODY FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER DanielParker@aol.com

Application granted. Sentencing is
July 22,2020 adjourned from July 31, 2020 until

By ECF Oct. 15, 2020 at 10:30 am. Clerk of
Hon. Nelson S. Roman the Court requested to terminate the
United States District Judge motion (doc. 24).

Southern District of New York Dated: July 22, 2020

300 Quarropas Street

White Plains, NY 10601

 

Re: United Statesv. Max Nieves (9 f ~ 20
19 Cr 402 (NSR) Nelson S. Roman, US.DJ.

 

Dear Judge Roman:

I write with the consent of AUSA Courtney Heavey requesting that the Court adjourn the
scheduled sentencing of Mr. Nieves for a period of 60-90 days.

I am in the process of preparing a sentencing submission and I am awaiting further
documentation.

Accordingly, I write requesting that the sentencing currently scheduled for July 31, 2020 at
10:30 be adjourned.

Thank you for your attention to, and consideration in, this matter.
Respectfully submitted,
/s/

Daniel S. Parker

Parker and Carmody, LLP
850 Third Avenue

14" Floor

New York, NY 10022
Tel. 212-239-9777

Cc: AUSA Courtney Heavey (By ECF)
